 
Exhibit 10.4

NATIONAL PENN BANCSHARES, INC.
TARP RESTRICTION AGREEMENT


 
This TARP RESTRICTION AGREEMENT (this “Agreement”) is made and entered into as
of November 23, 2009, by and between NATIONAL PENN BANCSHARES, INC., a
Pennsylvania business corporation having its principal place of business in
Boyertown, Pennsylvania (the “Company”), NATIONAL PENN BANK, a national banking
association having its principal place of business in Boyertown, Pennsylvania
(the “Bank”), and SANDRA L. BODNYK (the “Executive”).
 
BACKGROUND
 
1.           Executive is currently employed as the Chief Risk Officer of the
Company and a Group Executive Vice President of the Bank.
 
2.           Executive currently has an Amended and Restated Employment
Agreement with the Company and the Bank, dated January 28, 2008 (the “Employment
Agreement”).
 
3.           In December 2008, the Company issued $150 million of senior
preferred stock, and related common stock purchase warrants, to the U.S.
Treasury Department (“Treasury”) under the Troubled Asset Relief Program Capital
Purchase Program (the “TARP Program”), established under the Emergency Economic
Stabilization Act of 2008 (Pub.L. 110-343, Div. A, enacted October 3, 2008), and
amended by the American Recovery and Reinvestment Act of 2009 (Pub.L. 111-5,
enacted February 17, 2009) and subsequent Treasury guidance (the “TARP Interim
Final Rules”).
 
4.           As required to participate in the TARP Program, the Company must
adopt the Treasury standards for executive compensation and corporate
governance, for the period during which Treasury holds equity or debt securities
of the Company issued under this Program (the “TARP Compliance Period”).
 
5.           Under the TARP Program, Treasury’s standards apply to the senior
executive officers (the “SEOs”) of the Company and other “most highly
compensated employees” (as such terms are defined under the TARP Interim Final
Rules).
 
AGREEMENT
 
NOW, THEREFORE, as required to participate in the TARP Program, and in
consideration of the mutual promises contained herein, and each intending to be
legally bound, Executive, Company and Bank agree as follows:
 
1.           Background.  The matters set forth in the “Background” section of
this Agreement are incorporated by reference herein.
 
2.           SEO and Top 5.  During any time period in which Executive is
classified by the Company as (i) an SEO or (ii) one of the next 5 “most highly
compensated employees,” as defined in the TARP Interim Final Rules (the “Top
5”), he or she agrees as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           Incentive Compensation Recovery.  Executive agrees that Executive
shall repay to the Company or Bank, as applicable, any bonus and incentive
compensation paid to Executive during the TARP Compliance Period, if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.  This repayment shall not be
limited to a specific recovery period, material inaccuracies in financial
reporting statements, or inaccuracies that result in accounting
restatements.  The recovery encompasses all incentive compensation paid to
Executive as a result any determination of achievement of a performance metric
that is later determined to have been based on material inaccuracies related to
financial reporting.  For purposes of this paragraph and without limiting the
foregoing, financial statements or performance metric criteria are treated as
being materially inaccurate with respect to Executive if, Executive either
knowingly engages in providing inaccurate information or knowingly fails to
timely correct inaccurate information relating to those financial statements or
performance metrics;
 
(b)           Golden Parachute Restrictions.  Executive agrees to forfeit all
“Golden Parachute” payments, whether Executive is entitled to such payment, or
solely obtains a legally enforceable right to such payment during the TARP
Compliance Period. “Golden Parachute” payments are defined as payments resulting
from Executive’s departure from the Company or the Bank for any reason (except
for services performed or benefits already accrued), and payments made on
account of the Company’s  or the Bank’s “change in control” (as defined in 26
CFR 1.280G-1, Q&A-27 through Q&A-29 or as a change in control event as defined
in 26 CFR 1.409A-3(i)(5)(i)).  Such payments shall be determined in a manner
that is consistent with the TARP Interim Final Rules; and
 
(c)           Gross-Up Payment Restrictions.  Executive agrees to forfeit all
“Gross-Up” payments or legally enforceable rights to such payments, during the
TARP Compliance Period.  “Gross-up” payments are defined as any reimbursement by
the Company or the Bank of taxes owed to Executive with respect to any
compensation, provided that such payment does not include a payment under an
agreement or other arrangement that provides payments intended to compensate
Executive for some or all of the excess of the taxes actually imposed by a
foreign jurisdiction.
 
3.           SEO and Top 20.  During any time period in which Executive is
classified by the Company as (i) an SEO or (ii) one of the next 20 “most highly
compensated employees,” as defined in the TARP Interim Final Rules (the “Top
20”), he or she agrees as follows:
 
(a)           Executive shall comply with the Incentive Compensation Recovery
provision in this Agreement, as described under Section (2)(a) above; and
 
(b)           Executive shall comply with the Gross-Up Payment Restrictions
provision in this Agreement, as described under Section (2)(c) above.
 
4.           Most Highly Compensated Employees.  During any time period in which
Executive is classified by the Company as one the five “most highly compensated
employees” of the Company, as defined in the TARP Interim Final Rules (the “5
Most Highly Compensated Employees”), he or she shall forfeit the payment or
accrual of any bonuses or retention awards accrued after June 15, 2009, except
for restricted stock, which vests no earlier than in 25% vesting tranches
conditioned on 25% of total senior preferred stock being repurchased from
Treasury, until the final preferred stock is repurchased (as provided in the
TARP Interim Final Rules) during the TARP Compliance Period, and has a value of
no more than one-third of Executive’s total “annual compensation” (as defined
under the TARP Interim Final Rules) for that fiscal year (as valued using
grant-date fair market value).  Notwithstanding the foregoing, any bonus accrued
before June 15, 2009 shall be payable within 30 days following the earlier of
(i) March 15th of the first year in which such employee is not a 5 Most Highly
Compensated Employee or (ii) the end of the TARP Compliance Period.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
5.           Consulting and Noncompetition Agreement.  If Executive is
involuntarily terminated from employment “without cause” or if she terminates
her employment with the Company and the Bank for “Good Reason” under the
Employment Agreement, and Executive executes and does not revoke a Release in
the form attached hereto as Exhibit A, at the option of the Executive, the
Company hereby agrees that Executive and the Company shall enter into a
Consulting and Noncompetition Agreement, substantially in the form set forth as
Exhibit B hereto.
 
6.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.
 
7.           Termination of this Agreement.  The Agreement shall automatically
terminate and become null and void upon the expiration of the TARP Compliance
Period.
 
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
WITNESS:
   
/s/  Glenn E. Moyer
 
 /s/  Sandra L. Bodnyk
   
 SANDRA L. BODNYK
         
NATIONAL PENN BANCSHARES, INC.
         
/s/  Glenn E. Moyer
   
Name:  Glenn E. Moyer
   
Title:  President and Chief Executive Officer
               
NATIONAL PENN BANK
               
/s/  Scott V. Fainor
   
Name:  Scott V. Fainor
   
Title:  President and Chief Executive Officer





 
- 3 -

--------------------------------------------------------------------------------

 

EXHIBIT A


NATIONAL PENN BANCSHARES, INC.
CONFIDENTIAL RELEASE AND WAIVER OF CLAIMS AGREEMENT (“Release”)


1.
Release of Claims.  In exchange for the benefits described in paragraph 2, I,
SANDRA L. BODNYK (“Executive”), hereby release and forever discharge National
Penn Bancshares, Inc., a Pennsylvania corporation, its subsidiaries and
affiliates (the “Company” or “National Penn”), any and all of their respective
employee benefit plans, fringe benefit plans or programs, and any and all of
their respective present and past officers, directors, shareholders, employees,
agents and representatives, and the successors and assigns of each from any and
all manner of claims, suits, demands, actions, causes of action, administrative
claims, liability, claims for damages, class action claims or other claims made
on my behalf whatsoever that I, my heirs, representatives, agents, successors,
guardians, trustees or assigns ever had, have now or may have including, but not
limited to, any claims arising from or relating to my employment with the
Company, any pending applications for employment with the Company, or the
termination of my employment with the Company including, but not limited to:
Title VII of the Civil Rights Act of 1964 and the Civil Rights Act of 1991; the
Americans With Disabilities Act; the Pennsylvania Human Relations Act; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act
(“OWBPA”); the Family and Medical Leave Act; Sections 1981 through 1988 of Title
42 of the United States Code; the Employee Retirement Income Security Act of
1974; and all other federal, state or local laws of a similar nature to any of
the foregoing enumerated laws and any amendments to the foregoing statutes or
any other federal, state or local law; any common law claim; breach of contract
claim; claim for personal injury, wrongful discharge, public policy, negligence,
infliction of emotional distress, whistleblower, retaliation, negligent hiring
or retention, or any form of tort, whether negligent, reckless or intentional,
and any claim for attorneys’ fees and costs, arising in law or equity, whether
known, suspected or unknown, and however originating or existing, from the
beginning of time to the date of my execution of this Release.  As required
under OWBPA, I acknowledge that I have received the information relating to
other employees that have been terminated in connection with a group
termination, attached hereto as Exhibit A.

 
In addition, with the exception of unemployment and worker's compensation
claims, I waive any right to any individual monetary or economic recovery or
equitable relief against the Company in any administrative proceeding or in any
action, lawsuit, hearing or other proceeding instituted by any agency, person or
entity, from the beginning of time to the date of my execution of this
Release.  Notwithstanding the foregoing, this Release excludes (and I shall
retain any benefits to which I am entitled) under the Company’s Executive
Incentive Plan, Long-Term Incentive Compensation Plan, Defined Benefit Pension
Plan, or Defined Contribution (401(k)) Capital Accumulation Plan.
 
Notwithstanding the foregoing, this Section shall not limit Executive’s right to
challenge the enforceability of the waiver and release contained herein under
OWBPA with respect to claims under the Age Discrimination in Employment Act or
from filing a charge of discrimination with the United States Equal Employment
Opportunity Commission (“EEOC”), but Executive will not be entitled to any
monetary or other relief from the EEOC or from any Court as a result of
litigation brought on the basis of or in connection with such charge except if
and to the extent that the release and waiver contained in this Section is held
to be invalid or unenforceable (in which event, National Penn will be entitled
to restitution or set off for the amounts paid to Executive hereunder, as and to
the extent determined by the court).  Executive acknowledges and agrees that,
but for providing this waiver and release, Executive would not be receiving the
amount being provided to Executive under paragraph 2 of this Release.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 

 
2.
Release Consideration.  In consideration for my execution of this Release, the
Company agrees to make payments to me and/or make benefits available to me
pursuant to the Company’s Consulting and Noncompetition Agreement (the
“Consulting Agreement”), at the times and in the forms set forth in the
Consulting Agreement.

 
I acknowledge that in the absence of my execution of this Release, I would not
be entitled to certain of the benefits described in this paragraph 2.  I
acknowledge further that such benefits are adequate and satisfactory
consideration to me for entering into this Release.
 
3.
Successors and Assigns.  The Company’s rights under this Release shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.  I shall not be entitled to assign any of my rights or obligations
under this Release.

 
4.
Governing Law.  This Release is made and entered into in the accordance with the
laws of the Commonwealth of Pennsylvania and shall in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Pennsylvania.

 
5.
Entire Agreement.  This Release contains the entire agreement of the parties
with respect to the subject matter hereof and merges all prior negotiations,
agreements and understandings, if any.  No modification, release, discharge or
waiver of any provision of this Release shall be of any force or effect unless
made in writing and signed by me and the Director of Human Resources of the
Company and specifically identified as a modification, release or discharge of
this Release.  If any term, clause or provision of this Release shall for any
reason be adjudged invalid, unenforceable or void, the same shall not impair or
invalidate any of the other provisions of this Release, all of which shall be
performed in accordance with their respective terms.

 
6.
Acknowledgments.  By signing this Release, I acknowledge and agree that:

 
 
(a)
I have carefully read and understood all of the provisions and terms of this
Release;

 
 
(b)
I have signed this Release knowingly and voluntarily;

 
 
(c)
the Company has advised me in writing to consult with counsel prior to signing
this Release;

 
 
(d)
the Company has provided me at least forty-five (45) days (“Consideration
Period”) to consider this Release and I have not been pressured or coerced to
waive this Consideration Period;

 
 
(e)
I understand that I have seven (7) days (“Revocation Period”) after I sign this
Release to elect to revoke the Release and acknowledge that I have not been
pressured or coerced to waive this Revocation Period;

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
(f)
I understand that this Release is made in compromise of any disputed claims in
order to avoid the expense and inconvenience of litigation and does not
constitute an admission of liability by the Company with regard to the violation
of any law, statute, regulation, or ordinance;

 
 
(g)
In signing this Release, I have not relied on any representations or statements,
whether oral or written, other than the express language contained herein; and

 
 
(h)
I acknowledge that I have had the right to negotiate over the terms of this
Release and that this Release shall not be construed as drafted solely by any
member of the Company; rather, this Release shall be construed as mutually
agreed upon terms which were the product of good faith and arms length
negotiations between equal parties, and this Release is not unconscionable,
unfair, the product of unfair bargaining power or a contract of adhesion.

 
Any notice of revocation must be addressed and timely delivered to the Director
of Human Resources of the Company.
 
I HAVE CAREFULLY READ THIS ENTIRE RELEASE.  I UNDERSTAND THAT BY SIGNING THIS
RELEASE, I AM WAIVING ALL CLAIMS AGAINST THE COMPANY RELATING TO MY EMPLOYMENT
WITH THE COMPANY AND THE TERMINATION OF MY EMPLOYMENT WITH THE COMPANY.
 


IN WITNESS WHEREOF, and intending to be legally bound hereby, I have executed
the foregoing Release effective this ___ day of ___________________, _____.




 
WITNESS:
   
 
 
 
   
 SANDRA L. BODNYK
                     
 NATIONAL PENN BANCSHARES, INC.
         
 
   
Name:
   
Title:


 
- 6 -

--------------------------------------------------------------------------------

 

  EXHIBIT A


  EMPLOYEES ELIGIBLE FOR RELEASE


Job Title
Age
# Selected
# Not Selected
                                                               





 




 
- 7 -

--------------------------------------------------------------------------------

 

EXHIBIT B


NATIONAL PENN BANCSHARES, INC.
CONSULTING AND NONCOMPETITION AGREEMENT




This CONSULTING AND NONCOMPETITION AGREEMENT (this “Agreement”) is being entered
into as of as of _____________, _____, by and between National Penn Bancshares,
Inc., a Pennsylvania corporation (“National Penn”), and SANDRA L. BODNYK (the
“Consultant”).


RECITALS:
WHEREAS, the Consultant desires to provide the services described herein subject
to the terms and conditions set forth below:


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.           Consultancy.  During the period beginning on the date on which
Consultant’s employment with National Penn is terminated (the “Termination
Date”) and for a period of thirty-six (36) months thereafter (the “Consulting
Period”), the Consultant shall undertake to provide his personal advice and
counsel to National Penn and its subsidiaries and affiliates in connection with
the business of National Penn and its subsidiaries, including, but not limited
to:
 
(a)           providing continued services in the same manner as when she was
employed on a permanent basis as necessary to ensure a proper transition of her
former job function to his replacement;
 
(b)           consulting with National Penn regarding the operations and
customer relationships of National Penn and its subsidiaries;
 
(c)           providing introductions to customers and providing personal
services similar to those the Consultant is currently providing National Penn;
 
(collectively the “Consulting Services”), subject to the terms and conditions
which are set forth herein.  The Consultant shall provide such Consulting
Services as may be requested from time to time by either the President and Chief
Executive Officer or Senior Executive Vice President and Chief Operating Officer
of National Penn.  During the Consulting Period, the Consultant shall be
available to devote up to 30 hours per week of his business time, attention,
skills and efforts (other than during holidays, vacations and periods of
illness) to the business and affairs of National Penn and its subsidiaries and
affiliates and shall use his reasonable best efforts to promote the interests of
National Penn and its subsidiaries and affiliates.  Such Consulting Services may
be provided in person, telephonically, electronically or by correspondence as
reasonably determined by National Penn.  The Consultant shall be available for
meetings at the principal executive offices of National Penn at such times as
National Penn shall reasonably require.
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 

 
(d)           During the Consulting Period, the Consultant shall be treated as
an independent contractor and shall not be deemed to be an employee of National
Penn or any subsidiary or affiliate of National Penn.
 
(e)           The obligations of National Penn under this Agreement are subject
to and contingent upon the Consultant continuing to be employed by National Penn
from the date hereof until the Termination Date.
 
2.           Non-Disclosure of Confidential Information. Except in the course of
performing the Consulting Services hereunder, and in the pursuit of the business
of National Penn or any of its affiliates, the Consultant shall not, except as
required by law, at any time during or following the Consulting Period, disclose
or use any confidential information or proprietary data of National Penn or any
of its affiliates or predecessors, unless such confidential information or
proprietary data become publicly known through no fault of the
Consultant.  Without limiting the generality of the foregoing, the Consultant
agrees that all information concerning the identity of the customers of National
Penn and its affiliates and the relations of such entities with their customers
is confidential information.  This Section 2 shall survive the termination or
expiration of the Consulting Period.
 
3.           Non-Competition Provisions.  The Consultant agrees that during the
Consulting Period, the Consultant will not (i) without the prior written consent
of National Penn (which consent may be given at National Penn’s discretion, but
not unreasonably withheld), directly or indirectly, engage in, become interested
in, or become associated with, in the capacity of employee, consultant,
director, officer, owner, principal, agent, trustee or in any other capacity
whatsoever, any proprietorship, partnership, corporation, enterprise or entity
located within a fifty (50) mile radius from Boyertown, PA, which
proprietorship, partnership, corporation, enterprise or other entity is, or may
be deemed to be by National Penn, competitive with any business carried on by
National Penn or its affiliates including but not limited to entities which lend
money and take deposits (in each case, a “Competing Business”), provided,
however, that this provision shall not prohibit the Consultant from owning
bonds, voting and non-voting preferred stock or up to five percent (5%) of the
outstanding common stock of any Competing Business if such common stock is
publicly traded, (ii) solicit or induce, or cause others to solicit or induce,
any employee of National Penn or any of its affiliates to leave the employment
of such entities, or (iii) solicit (whether by mail, telephone, personal meeting
or any other means, excluding general solicitations of the public that are not
based in whole or in part on any list of customers of National Penn or any of
its affiliates) any customer of National Penn or any of its affiliates to
transact business with any other entity, whether or not a Competing Business, or
to reduce or refrain from doing any business with National Penn or its
subsidiaries, or interfere with or damage (or attempt to interfere with or
damage) any relationship between National Penn or its affiliates and any such
customers. This Section 3 shall survive the termination or expiration of the
Consulting Period in accordance with its terms.
 
4.           Compensation.  In consideration of the obligations and commitments
of the Consultant under this Agreement, including Sections 1, 2 and 3 hereof,
National Penn shall pay to the Consultant thirty-six equal installment payments
in amounts equal to [one-twelfth of then current annual base salary] per month
on the last business day of each month during the Consulting Period.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
5.           Benefits.  If Consultant was participating in medical and dental
coverage under a Company-sponsored plan immediately prior to the Termination
Date, Consultant will receive such medical and dental benefits during the
one-year period, commencing as of the Termination Date, subject to Consultant’s
continued payment of the applicable monthly premiums at active Company employee
rates.  Health benefits to which Consultant is entitled by law under the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”) will
commence immediately upon the cessation of such one-year period.
 
6.           Successors and Assigns.
 
(a)           During the Consulting Period, National Penn will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets, by agreement in form and substance satisfactory to the Consultant,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that National Penn would be
required to perform it if no such succession or assignment had taken place.  Any
failure of National Penn to obtain such agreement prior to the effectiveness of
any such succession or assignment during this twelve-month period shall be a
material breach of this Agreement.
 
(b)           This Agreement and all rights of the Consultant shall inure to the
benefit of and be enforceable by the Consultant’s personal or legal
representatives, estate, executors, administrators, heirs and beneficiaries.  In
the event of the Consultant’s death, any amounts accrued and unpaid through the
date of death shall be paid to the Consultant’s estate, heirs and
representatives.  Except as provided in this Section 6, no party may assign this
Agreement or any rights, interests, or obligations hereunder without the prior
written approval of the other party.  Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
7.           Enforcement.  This Agreement shall be construed, enforced and
interpreted in accordance with and governed by the laws of the Commonwealth of
Pennsylvania, without reference to its principles of conflict of laws, except to
the extent that federal law shall be deemed to preempt such state laws.
 
8.           Amendment.  This Agreement may be amended or modified at any time
by a written instrument executed by the parties.
 
9.           Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.  A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
 
10.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.
 
11.           Headings and Construction.  The headings of sections in this
Agreement are for convenience of reference only and are not intended to qualify
the meaning of any section.  Any reference to a section number shall refer to a
section of this Agreement, unless otherwise stated.
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
12.           Entire Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and supersedes in its
entirety any and all prior agreements, understandings or representations
relating to the subject matter hereof.
 
IN WITNESS WHEREOF, National Penn has caused this Agreement to be executed by
its duly authorized officer, and the Consultant has signed this Agreement, all
as of the date first written above.


WITNESS:
   
 
 
 
   
 SANDRA L. BODNYK
               
NATIONAL PENN BANCSHARES, INC.
               
 
   
Name:
   
Title:



 


 
- 11 -


--------------------------------------------------------------------------------


